Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 6-9, 12, 14, 15, 18, and 20 have been amended. Claims 2, 3, 5, 10, 11, 13, 16, 17, and 19 have been canceled. Claims 21 and 22 have been added as new claims. Claims 1, 4, 6-9, 12, 14, 15, 18, and 20-22 are pending.

Response to Arguments
Applicant's arguments filed 10/25/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that “the claims are directed to the practical application of delivering a package in which a delivery apparatus is controlled to have the package arrive at the user when the identified act does not indicate that the user is not able to receive the package, and the delivery apparatus is controlled to have the package arrive at the user after the lapse of a buffer time stored in association with the identified act has elapsed when the identified act indicates that the user is not able to receive the package, in which the delivery apparatus includes at least one of an unmanned aircraft of a vehicle” (see Applicant’s remarks, pg. 7). Examiner disagrees. Delivering a package is directed to the judicial exception itself, not an additional element that would integrate the judicial exception into a practical application. Independent claims 1, 9, and 15 recite the limitations of receiving sensor information identifying an act of a user; determining whether the identified act includes an act during which indicates that the user is not able to receive a package; and having the package arrive at the user, in a case in which when the identified act does not include the act during which indicate that the user is not able to receive the package; and when the identified act indicates that the user is not able to receive the package, determine whether a buffer time stored in association with the identified act has elapsed, and having the package arrive at the user after lapse of the buffer time. The limitations correspond to certain methods of organizing human activity (managing personal behavior or interactions between people), i.e. determining whether the identified act indicates that the user is not able to receive a package. The claims also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. determining whether the identified act indicates that the user is not able to receive the package, determining whether a buffer time has elapsed, and having the package to arrive after the lapse of the buffer time. The claims recite an abstract idea. The judicial exception is not integrated into a practical application merely because the claim recites the additional element of a control apparatus communicably coupled to a delivery apparatus and at least one sensor, the control apparatus comprising a controller; and the delivery apparatus includes at least one of an unmanned aircraft or a vehicle. The apparatus, sensor, unmanned aircraft, or vehicle amounts to linking the judicial exception to a particular field of use. The additional element also recites computer components (i.e. control apparatus, delivery apparatus and controller) recited at a high-level of generality performing the above mentioned limitations, and amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Examiner maintains the 101 rejection.

Applicant's arguments filed 10/25/2022 regarding the 35 U.S.C. 102 rejection have been fully considered but they are not persuasive. 
Applicant argues that Fadell does not disclose the limitations of (1) controlling a delivery apparatus to have the package arrive at the user when the identified act does not indicate that the user is not able to receive the package, and (2) controlling the delivery apparatus have the package arrive at the user after lapse of a buffer time stored in association with the identified act has elapsed when the identified act indicates that the user is not able to receive the package, in which the delivery apparatus includes at least one of an unmanned aircraft or a vehicle. Examiner disagrees. Fadell discloses these limitations:
controlling a delivery apparatus to have the package arrive at the user when the identified act does not indicate that the user is not able to receive the package (Fadell ¶0341 disclosing when status information obtained from the smart environment indicates current availability to receive a package (e.g. availability for the next 4 hours), the facilitator may immediately deliver the package to the environment; the status information may include instruction to deliver the package; ¶0381 and ¶0391 discloses the delivery computing system of the delivery entity identifying the determined environment status)
controlling the delivery apparatus have the package arrive at the user after lapse of a buffer time stored in association with the identified act has elapsed when the identified act indicates that the user is not able to receive the package, (Fadell ¶0336 disclosing the status information being leveraged by a facilitator to affect delivery of the package, e.g. to delay delivery until a time when the environment may be occupied by the recipient to receive the delivery (meaning the delivery is controlled to be delivered after the lapse of the delay time); also ¶0341 disclosing the status information stating the user is not able to receive the delivery for at least the next 4 hours (buffer time) and the facilitator delaying delivery until new status information is obtained indicative of an instruction to deliver the package to the environment (home); ¶0399 disclosing the user being unavailable and the status/mode being set to do no disturb, communicating to the deliverer to come back at a later time; the facilitator is delayed to deliver until after the do not disturb mode is over (also a buffer time that lapses after the DND mode is over); ¶0363 disclosing the user may be on vacation, and the system generating feedback for the deliverer which may be determined on rules of the platform, i.e. re-attempt delivery at another time that may be specified, e.g. a time determine by the system as an appropriate time that the user is expected to be available at the environment for receiving a delivery; ¶0408 disclosing detecting a deliverer and the system providing feedback that the user is unavailable to receive [the package], and to return between 3 and 5 pm; ¶0409 disclosing the mode information and current status confirmation of the user being communicated to a deliverer; the example of status information communication on when to allow a delivery to a location, to delay delivery until a time when the user is able to receive the delivery, e.g. after 4:00 p.m. on Mondays and Wednesdays; ¶0342 discloses the settings/status information affecting delivery is previously set by the user (stored))
in which the delivery apparatus includes at least one of an unmanned aircraft or a vehicle (Fadell ¶0329 disclosing the deliverer may be a drone delivering a package)
Examiner maintains the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-9, 12, 14, 15, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recite the limitation “the at least one sensor is a plurality of sensors respectively installed in a plurality of spaces so there are no blind spots”. The metes and bounds of the claim are unclear because it is unknown if there are no blind spots in at least one of the installed spaces or the overall spaces of the home (i.e. one sensor installed in each space of the home). The only portion of the specification that discloses this limitation is [0038]. Paragraph [0038] recites: 
As illustrated in FIG. 1, the sensor 4 is installed in the home HM of the user U01. One or more sensors 4 may be installed respectively in at least one of the following spaces in the home HM: bedroom, bathroom, lavatory, living room, entrance, kitchen, dining room, corridor, washroom, dressing room, shower room, closet, boxroom, attic, loft, closet, study, family room, boiler room, storage room, stairs, veranda, or terrace. The sensor 4 may be installed so that there are no blind spots.

As noted in the paragraph above, Applicant’s specification describes that one or more sensors are able to be installed in at least one space of home. However, in reference to blind spots the specification does not provide a clear explanation whether the blind spots are referring to a space in the home or to the overall home itself. Therefore, the metes and bounds of the limitation is unclear. For purposes of examination, the Examiner interprets the limitation to read that the at least one sensor is a plurality of sensors respectively installed in a plurality of spaces.
Dependent claims 4, 6-8, 12, 14, 18, and 20-22 are also rejected under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the rejected claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-9, 12, 14, 15, 18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 4, and 6-8 recite a control apparatus (i.e. article of manufacture or machine), claims 9, 12, 14, and 21 recite a non-transitory computer readable medium (i.e. article of manufacture or machine), and claims 15, 18, 20, and 22 recite a method (i.e. process) Therefore, claims 1, 4, 6-9, 12, 14, 15, 18, and 20-22 fall within one of the four statutory categories of invention.
Independent claims 1, 9, and 15 recite the limitations of receiving sensor information identifying an act of a user from the sensor information; determining whether the identified act indicates that the user is not able to receive a package; when the identified act does not indicate that the user is not able to receive the package, having the package arrive at the user; and when the identified act indicates that the user is not able to receive the package, determine whether a buffer time stored in association with the identified act has elapsed, and having the package arrive at the user after lapse of the buffer time. The limitations are drawn to delivering a package and correspond to certain methods of organizing human activity (managing personal behavior or interactions between people), i.e. determining whether the identified act indicates that the user is not able to receive a package. The claims also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. determining whether the identified act indicates that the user is not able to receive the package, determining whether a buffer time has elapsed, and having the package to arrive after the lapse of the buffer time. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application merely because the claim recites the additional element of a control apparatus communicably coupled to a delivery apparatus and at least one sensor, the control apparatus comprising a controller; and the delivery apparatus includes at least one of an unmanned aircraft or a vehicle. The apparatus, sensor, unmanned aircraft, or vehicle amounts to linking the judicial exception to a particular field of use. The additional element also recites computer components (i.e. control apparatus, delivery apparatus and controller) recited at a high-level of generality performing the above mentioned limitations, and amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claims 6, 14, and 20 recite the limitation of determining that the identified act does not indicate that the user is not able to receive the package, calculating a time required until arrival of the package at the user, and notifying the user of the required time. The claims recite additional limitation(s) that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of the controller, and a user terminal. The additional elements amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.
Dependent claims 4, 7, 8, 12, 18, 21, and 22 recite additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, claims 4, 7, 8, 12, 18, 21, and 22 are also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 9, 12, 14, 15, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell (2015/0154850).

Claim 1: Fadell discloses: A control apparatus communicably connected to a delivery apparatus and at least one sensor, the control apparatus comprising a controller configured to: (Fadell ¶0051 discloses the plurality of intelligent multi-sensing network connected devices (sensors) that communicate with each other and ¶0052 the smart home environment with the devices; ¶0103 disclosing the service platform including servers and cloud computing architectures, network connected (communicably coupled) to the smart devices sensors, the platform also collecting sensor information and communicating modes (i.e. do not disturb) to visitors/deliverers (¶0337 and ¶0338); ¶0328 disclosing the smart doorbell device to control the visitor/deliverer approach and increase efficiency of package delivery; ¶0381 disclosing the server exposing an API for access by the delivery computing system (communicably coupled) to enhance delivery of the package to the home; ¶0329 disclosing the deliverer (DL) communicating with the networking communication (communicably coupled) portion of the doorbell by communicating from the deliverer’s mobile device (delivery apparatus, see also ¶0329 disclosing the deliverer may be a drone); ¶0286 disclosing a computer system used by a user to remotely control the devices)
receive sensor information from the sensor and identify an act of a user from the sensor information; (Fadell ¶0328 disclosing a smart doorbell (also a sensor) of the environment that interacts with devices (sensor) of the environment (which may be a home, see Fig. 1) and services platform such as systems users associated with the environment (e.g. owners, occupants); ¶0329 disclosing one or more sensors of the doorbell in combination with other smart devices provided at the environment; ¶0336 disclosing obtaining information from the sensors of the environment or user; ¶0337 disclosing a do not disturb mode being set for the environment due to the user going to sleep and the platform may infer from information collected from one or more smart devices of the environment)
determine whether the identified act indicates that the user is not able to receive a package; (Fadell Fig. 21 disclosing determining environment status data of at least one smart environment based on sensor data collected from a smart device at the environment; ¶0367 disclosing feedback from the doorbell that helps in facilitating package delivery when the user is sleeping or otherwise pre-occupied or otherwise unfit to meet the deliverer; ¶0336 disclosing obtaining information from the sensors of the environment or user; ¶0337 disclosing a do not disturb mode being set for the environment due to the user going to sleep and the platform may infer from information collected from one or more smart devices of the environment; ¶0070 disclosing the smart device being controlled when occupant is sitting on a couch or in bedroom preparing for sleep; see also ¶0077 and ¶0354)
when the identified act does not indicate that the user is not able to receive the package, control the delivery apparatus to have the package arrive at the user; (Fadell ¶0341 disclosing when status information obtained from the smart environment indicates current availability to receive a package (e.g. availability for the next 4 hours), the facilitator may immediately deliver the package to the environment; the status information may include instruction to deliver the package; ¶0381 and ¶0391discloses the delivery computing system of the delivery entity identifying the determined environment status)
and when the identified act indicates that the user is not able to receive the package, determine whether a buffer time stored in association with the identified act has elapsed, and control the delivery apparatus to have the package arrive at the user after lapse of the buffer time, (Fadell ¶0336 disclosing the status information being leveraged by a facilitator to affect delivery of the package, e.g. to delay delivery until a time when the environment may be occupied by the recipient to receive the delivery (meaning the delivery is controlled to be delivered after the lapse of the delay/buffer time); also ¶0341 disclosing the status information stating the user is not able to receive the delivery for at least the next 4 hours (buffer time) and the facilitator delaying delivery until new status information is obtained indicative of an instruction to deliver the package to the environment (home); ¶0399 disclosing the user being unavailable and the status/mode being set to do no disturb, communicating to the deliverer to come back at a later time; the facilitator is delayed to deliver until after the do not disturb mode is over (also a buffer time that lapses after the DND mode is over); ¶0363 disclosing the user may be on vacation, and the system generating feedback for the deliverer which may be determined on rules of the platform, i.e. re-attempt delivery at another time that may be specified, e.g. a time determine by the system as an appropriate time that the user is expected to be available at the environment for receiving a delivery; ¶0408 disclosing detecting a deliverer and the system providing feedback that the user is unavailable to receive [the package], and to return between 3 and 5 pm; ¶0409 disclosing the mode information and current status confirmation of the user being communicated to a deliverer; the example of status information communication on when to allow a delivery to a location, to delay delivery until a time when the user is able to receive the delivery, e.g. after 4:00 p.m. on Mondays and Wednesdays; ¶0342 discloses the settings/status information affecting delivery is previously set by the user (stored))
wherein the delivery apparatus includes at least one of an unmanned aircraft or a vehicle, (Fadell ¶0329 disclosing the deliverer may be a drone delivering a package)
the at least one sensor is a plurality of sensors respectively installed in a plurality of spaces [so there are no blind spots], and the control apparatus is communicably connected to the plurality of sensors. (Fadell ¶0328 disclosing a smart doorbell of the environment that interacts with devices of the environment (which may be a home, see Fig. 1) and services platform such as systems users associated with the environment (e.g. owners, occupants); ¶0053, ¶0055, ¶0056, ¶0067 also disclosing the various sensing devices (sensors) in the home that are placed in various locations of the home disclosing the smart home environment ¶0329 disclosing one or more sensors of the doorbell in combination with other smart devices (also sensors) provided at the environment; ¶0103 disclosing the service platform including servers and cloud computing architectures, network connected (coupled) to the smart devices sensors, the platform also collecting sensor information and communicating modes (i.e. do not disturb) to visitors/deliverers (¶0337 and ¶0338))
See the 35 U.S.C. 112 rejection section above for the interpretation of the claim to read the at least one sensor is a plurality of sensors respectively installed in a plurality of spaces.

Claims 9 and 15 – 
Claims 9 and 15 are directed to a non-transitory computer readable medium, and a method, respectively. Claim 9 and 15 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claims 9 and 15 are therefore rejected for the same reasons as set forth above for claim 1, respectively. Furthermore, claim 9 recites: 
(Claim 9) A non-transitory computer readable medium storing a program configured to cause a computer, as a control apparatus communicably connected to a delivery apparatus and at least one sensor, to execute 15operations, the operations comprising: (Fadell ¶0298 disclosing a non-transitory computer readable medium; ¶0051 discloses the plurality of intelligent multi-sensing network connected devices that communicate with each other and ¶0052 the smart home environment with the devices; ¶0329 disclosing the deliverer (DL) communicating with the networking communication portion of the doorbell by communicating from the deliver’s mobile device (delivery person terminal; ¶0103 disclosing the service platform including servers and cloud computing architectures, network connected (communicably coupled) to the smart devices sensors, the platform also collecting sensor information and communicating modes (i.e. do not disturb) to visitors/deliverers (¶0337 and ¶0338))

Claim 4: A control apparatus according to claim 1, wherein the act during which the user is not able to receive the package includes at least one of bathing, defecating, or eating. (Fadell ¶0194 discloses detecting the occupant is in a bath; ¶0091 disclosing detecting the occupant has settled in their dining room to eat their breakfast; ¶0407 disclosing the do-not-disturb feedback indicating that the user is nursing (feeding) a baby and to come back at another time))
 
Claims 12 and 18 are directed to a non-transitory computer readable medium, and a method, respectively. Claims 12 and 18 recite limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a control apparatus. Claims 12 and 18 are therefore rejected for the same reasons as set forth above for claim 4.

Claim 6: The control apparatus according to claim 1, wherein upon determining that the identified act does not indicate that the user is not able to receive the package, the controller is configured to calculate a time required until arrival of the package at the user, and notify a user terminal of the user of the required time. (Fadell ¶0380 disclosing the delivery entity business may communicate to the smart home environment the estimated time of arrival for the deliverer at the environment in order to accommodate the arrival of the deliverer; the system continuously keeps the user up to date with respect to the delivery status package; the deliverer efficiently schedules attempted deliveries and adjusts a planned and/or current delivery attempt according to the user’s schedule (i.e. not during do not disturb mode, etc. which may be shared by the system, this during a time when the act is not one where user is not able to receive the package))


Claims 14 and 20 are directed to a non-transitory computer readable medium, and a method, respectively. Claims 14 and 20 recite limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a control apparatus. Claims 14 and 20 are therefore rejected for the same reasons as set forth above for claim 6.


Claim 7: The control apparatus according to claim 6, wherein when the controller has received delivery permission from the user terminal after notifying the user terminal of the required time, the controller is configured to control the delivery apparatus to have the package arrive at the user. (Fadell ¶0380 disclosing notifying the user in the smart home environment of the delivery arrival; the user/recipient causing certain sensors to activate and/or turn off in preparation of the deliverer arriving and updating any suitable modes or otherwise providing instructions to the system for handling the planned delivery once the deliverer and/or package arrives (indicates permission); further the deliverer efficiently schedules attempted deliveries and adjusts a planned and/or current delivery attempt according to the user’s schedule; ¶0339 and ¶0409 disclosing allowing the delivery at certain times; ¶0329, ¶0415, and ¶0454 disclosing the delivery apparatus may be a drone) 

Claims 21 and 22 are directed to a non-transitory computer readable medium, and a method, respectively. Claims 21 and 22 recite limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a control apparatus. Claims 21 and 22 are therefore rejected for the same reasons as set forth above for claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (2015/0154850) in view of High (2019/0138988).

Claim 8: A delivery apparatus including the control apparatus according to claim 1, 
wherein the control apparatus is mounted in the delivery apparatus, and the control apparatus is communicably coupled to the delivery apparatus. 
Fadell discloses the control apparatus communicably coupled to the delivery apparatus (Fadell ¶0103 disclosing the service platform including servers and cloud computing architectures, network connected (communicably coupled) to the smart devices sensors, the platform also collecting sensor information and communicating modes (i.e. do not disturb) to visitors/deliverers (¶0337 and ¶0338); ¶0328 disclosing the smart doorbell device to control the visitor/deliverer approach and increase efficiency of package delivery; ¶0329 disclosing the deliverer (DL) communicating with the networking communication (communicably coupled) portion of the doorbell by communicating from the deliverer’s mobile device (delivery apparatus, see also ¶0329 disclosing the deliverer may be a drone); ¶0286 disclosing a computer system used by a user to remotely control the devices; ¶0381 disclosing the server exposing an API for access by the delivery computing system (communicably coupled) to enhance delivery of the package to the home). Fadell does not explicitly disclose the control apparatus being mounted in the delivery apparatus. High discloses this limitation/concept: (High ¶0026 disclosing the delivery apparatus (unmanned delivery vehicle) implemented with the control circuit, central processor; the delivery vehicle implemented with a processor-based server, i.e., content server, the content display unit attached to the unmanned delivery vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fadell to include that the control apparatus is mounted in the delivery apparatus as taught by High. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fadell in order to communicate directly with the unmanned delivery vehicle and provide delivery content (see ¶0025 and ¶0026 of High).

Relevant Prior Art References
The following references are relevant to the Applicant’s invention, but not relied upon in the prior art rejections:
De Mel (2018/0033287): De Mel discloses notifying visitors (deliverers) that a user is busy, the user activity including the user is asleep, eating dinner, etc. (¶0025)
Straw (2016/0275470): Straw discloses the delivery of goods including the delivery person being able to select a buffer time when being made aware of situations or reasons why the delivery may take longer than usual. The buffer option allows the driver to select a delay for delivery of one or more orders (¶0139-¶0140).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628